PER CURIAM.
This disciplinary proceeding is before the Court on the complaint of The Florida Bar, the respondent’s conditional guilty plea for a consent judgment, and the report of the referee.
The complaint of The Florida Bar charged the respondent, Robert W. Heaton, with four counts of professional misconduct. The respondent submitted a conditional guilty plea which also incorporated a fifth item of misconduct. The Bar gave its approval to the proposed consent judgment of disbarment, and the referee recommended its adoption.
Three of the charges of misconduct to which the respondent pled guilty involved undertaking to provide representation, receiving fee payments, and then failing to perform professional services in a timely manner. The referee recommended that respondent be found guilty of the usual litany of rules violations. One count charged that respondent received an excess fee, remitted to him unintentionally by his client, and retained the unearned fee for many months, promising but failing to timely return it.
The item of misconduct to which respondent pled guilty without its being set forth in a formal complaint was based on his conviction on felony charges of trafficking, conspiring to traffic, possession, and delivery of cocaine.
The referee recommends that respondent be disbarred. We approve the referee’s report. Robert W. Heaton is hereby disbarred, effective immediately.
The costs of this proceeding are taxed against the respondent. Judgment is entered against Robert W. Heaton for costs in the amount of $1,363.25, for which sum let execution issue.
IT IS SO ORDERED.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.